522 So. 2d 878 (1988)
Parker BIELING, Appellant,
v.
E.F. HUTTON & CO., INC. and James B. Evans, Appellees.
No. 86-3301.
District Court of Appeal of Florida, Second District.
February 10, 1988.
Rehearing and Rehearing Denied April 6, 1988.
Robert Dyer and Warren Locke Franz of Duckworth, Allen & Dyer, P.A., Orlando, for appellant.
Edward D. Foreman and Thomas E. Reynolds of Law Offices of Edward D. Foreman, P.A., St. Petersburg, for appellee E.F. Hutton & Co., Inc.
Rehearing and Rehearing En Banc Denied April 6, 1988.
CAMPBELL, Judge.
Appellant, plaintiff below, appeals a final order of the trial court that struck his pleadings and dismissed his cause of action as a sanction for alleged discovery violations. We have a very meager record to aid us in this appeal because many of the proceedings below were not reported. We are sensitive to the superior position of the trial judge to evaluate serious discovery violations and resulting court delays and detriment to the nonoffending party. However, we are reluctant to affirm such severe sanctions as have been imposed in this case absent a record that demonstrates that more reasonable and less punitive alternatives were not available.
In the absence of some showing of prejudice having been demonstrated by appellee because of appellant's defaults, we reverse the trial court's order striking appellant's pleadings and dismissing his cause of action. Travelers Insurance Co. v. Rodriguez, 357 So. 2d 464 (Fla. 2d DCA 1978).
This case is reversed and remanded for further proceedings.
RYDER, A.C.J., and SCHOONOVER, J., concur.